                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter l 1

SFX ENTERTAINMENT,INC., et al.,l                            Case No. 16-10238(MTW)

                                                            (Jointly Administered)
                             Reorganized Debtors.

                                          Objection Deadline: November 14,2018 at 4:00 p.m.(Eastern Time)
                                               Hearing Date: December 19,2018 at 11:30 a.m.(Eastern Time)

 NOTICE OF THE FOURTH JOINT MOTION OF THE LITIGATION TRUSTEE AND
   THE REORGANIZED DEBTORS TO EXTEND TIME TO OBJECT TO CLAIMS

TO:      (a)the United States Trustee; and (b) all parties that have requested or that are required to
         receive notice pursuant to Federal Rule of Bankruptcy Procedure 2002.


         PLEASE TAKE NOTICE that on October 3Z, 2018, Dean A. Ziehl, Litigation Trustee

for the SFX Litigation Trust, as successor in interest to the estates (the "Litigation Trustee")

and the above-captioned reorganized debtors (the "Reorganized Debtors") in the above-

captioned bankruptcy case filed the attached FouNth Joint Motion of the Litigation TNustee and




1 The Reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Reorganized Debtor's
federal tax identification number, if applicable, are: 430R Acquisition LLC (7350); Beatport, LLC (1024); Core
Productions LLC (3613); EZ Festivals, LLC (2693); Flavorus, Inc. (7119); ID&T/SFX Mysteryland LLC (659);
ID&T/SFX North America LLC (5154); ID&T/SFX Q-Dance LLC (6298); ID&T/SFX Sensation LLC (6460);
1D&T/SFX TomorrowWorld LLC (7238); LETMA Acquisition LLC (0452); Made Event, LLC(1127); Michigan JJ
Holdings LLC (n/a); SFX Acquisition, LLC (1063); SFX Brazil LLC (0047); SFX Canada Inc. (7070); SFX
Development LLC (2102); SFX EDM Holdings Corporation (2460); SFX Entertainment, Inc. (0047); SI'X
Entertainment International, Inc. (2987); SFX Entertainment International II, Inc. (1998); SFX Intermediate Holdco
lI LLC (5954); SFX Managing Member• Inc. (2428); SFX Marketing LLC (7734); SFX Platform &Sponsorship
LLC (9234); SFX Technology Services, Inc.(0402); SFX/AB Live Event Canada, Inc.(6422); SFX/AB Live Event
Intermediate Holdco LLC (8004); SFX/AB Live Event LLC (9703); SFX-94 LLC (5884); SFX-Disco Interniediate
Holdco LLC (5441); SFX-Disco Operating LLC (5441); SFXE IP LLC (0047); SFX-EMC, Inc. (7765); SFX-
Hudson LLC (0047); SFX-IDT N.A. Holding II LLG (4860); SI'X-LIC Operating LLC (0950); SFX-IDT N.A.
Holding LLC (2428); SFX-Nightlife Operating LLC (4673); SFX-Perryscope LLC (4724); SFX-React Operating
LLC (0584); Spring Awakening, LLC (6390); SFXE NetYierlands Holduigs Cooperatief U.A. (6812); SFXE
Netherlands Holdings B.V. (6898). The Reorganized Debtors' business address is 9242 Beverly Boulevard, Suite
350, Beverly Hills, CA 90210.



ROCS DE:220894.3 76897/001
the ReoNganized Debtors to Extend Tifne to Object to Claims("Motion"). A copy of the Motion

is attached hereto.


                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) the Reorganized Debtors, 9242 Beverly

Boulevard, suite 350, Beverly Hills, CA 90210, Attn: Alan Er~riquez; (ii) counsel for the

Reorganized Debtors: (a) Greenberg Traurig, LLP, The Nemours Building, 1007 North Orange

Street, Suite 1200, Wilmington, DE, 19801, Attn: Dennis Meloro, Esq.; and (b) Greenberg

Traurig, LLP, The Metlife Building, 200 Park Avenue, 38th Floor, New York, New York,

10166, Attn: Leo Muchnik, Esq.;(iii) the Office ofthe U.S. Trustee, 844 King Street, Suite 2207,

Lockbox 35, Wilmington, DE 19801 Attn: Hannah McCollum, Esq.; and (iv) counsel for the

SFX Litigation Trust, Pachulski Stang Ziehl &Jones LLP, 919 N. Market Street, 17th Floor,

Wilmington, Delaware 19801, Attn: Colin R. Robinson, Esq.

         PLEASE TAKE FURTHER NOTICE that objections and responses to the relief

requested in the Motion, if any, must be in writing and filed with the Bankruptcy Court on or

before November 14,2018 at 4:00 p.m. prevailing pastern tune.

         PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER THE

MOTION WILL BE HELD ON DECEMBER 19, 2018 AT 11:30 A.M. BEFORE THE

HONORABLE MARY F. WALRATH, UNITED STATES BANKRUPTCY JUDGE, AT THE

UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824

MARKET STREET, FIFTH FLOOR, COURTROOM NO. 4, WILMINGTON, DELAWARE

19801.




                                               2
ROCS DE:220894.3 76897/001
Dated:    October 30, 2018   GREENBERG TRAURIG,LLP


                             /s/tennis A. Meloro
                             Dennis A. Meloro(DE Bar No. 4435)
                             The Nemours Building
                             1007 North Orange Street, Suite 1200
                             Wilmington, Delaware 19801
                             Telephone:(302)661-7000
                             Facsimile:(302)661-7360
                             Email: melorod@gtlaw.com

                             Counselfor the Reorganized Debtors

                             -and-

                             PACHULSKI STANG ZIEHL &JONES LLP



                             /s/Colin R. Robinson
                             Colin R. Robinson(Bar No. SS24)
                             919 North Market Street, 17th Floor
                             PO Box 8705
                             Wilmington, DE 19801
                             Telephone:(302)652-4100
                             Facsimile: (302)652-4400
                             E-mail: crobinson@pszjlaw.coin

                             Counselfog the Litigation Trustee




ROCS D~220894.3 76897/001
